Citation Nr: 0517026	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  98-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from March 1968 to 
June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in February 1999 and October 2004.  The veteran and 
his spouse testified at a May 2005 Board videoconference 
hearing.


FINDINGS OF FACT

1.  Prior to June 21, 2002, the veteran's service-connected 
PTSD was  not manifested by gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
ability to perform activities of daily living (including 
maintenance of minimum personal hygiene), disorientation to 
time or place, or memory loss for name of close relatives, 
own occupation or own name.

2.  From June 21, 2002, the veteran's service-connected PTSD 
was productive of symptomatology which more nearly 
approximates total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.  




CONCLUSIONS OF LAW

1.  Prior to June 21, 2002, the criteria for entitlement to a 
disability evaluation in excess of 70 percent for the 
veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2004).

2.  From June 21, 2002, the criteria for entitlement to a 100 
percent disability evaluation for the veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a June 1997 rating decision, the RO denied 
the veteran's claim.  Thereafter, the RO did furnish VCAA 
notice to the veteran in December 2001.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2001 RO letter, as well as the 
September 2000 statement of the case, and the January 2000, 
September 2002 May 2003 and January 2004 supplemental 
statements of the case (SSOC), the RO informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the December 2001 letter, VA effectively informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letter also advised the appellant to submit 
any relevant evidence in his possession.  The Board finds 
that these documents, when taken together, fulfilled VA's 
duty to notify, including the duty to notify the veteran to 
submit any pertinent evidence in his possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The June 1997 rating decision granted service-connection for 
PTSD and assigned a 10 percent disability rating, effective 
December 9, 1996.  A subsequent rating decision in January 
2000 increased the rating to 30 percent, effective from 
August 14, 1998, and a rating decision in January 2004 
increased the rating to 70 percent, effective December 9, 
1996.  However, this action did not constitute a full grant 
of the benefit sought, and the issue remains in appellate 
status.  Moreover, where, as in the instant case, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The Board also notes that the entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability has been established.  However, 
it should be noted that the criteria for a total rating based 
on individual unemployability are somewhat different than the 
criteria for a 100 percent schedular rating.  

Under Diagnostic Code 9411, a 70 percent evaluation is 
assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent schedular 
rating is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relative, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The medical evidence of record shows that the veteran 
underwent a VA examination in March 1997.  The veteran 
reported intrusive and distressing recollections of events 
related to combat, nightmares, flashbacks, outbursts of 
anger, exaggerated startle response, hypervigilance, and 
persistent avoidance of stimuli associated with the trauma.  
He also reported that he does not have a sense of 
foreshortened future, but does suffer from a sense of 
detachment and estrangement from others outside of his 
immediate family.  He did not report problems with 
concentration and the examiner noted that he appeared to be 
fully functional both at work and at home.

On examination, the examiner noted that the veteran was 
punctual, pleasant, and cooperative.  He did become tearful 
at times.  He verbalized anger toward his coworkers.  He 
reported a recent two-week hospitalization, but stated that 
since discharge he had felt stable and denied any suicidal or 
homicidal intent or ideation.  He said he was close to his 
family and that they enjoyed going to Las Vegas once a year.  
The examiner concluded that the veteran had remained 
remarkably stable since discharge from service as 
demonstrated by his long-term marriage and employment.  The 
examiner noted that in spite of this stability, the veteran 
had been suffering from mild, chronic PTSD.  The examiner 
also noted that the overall results of the psychological 
tests administered to the veteran revealed a good deal of 
exaggeration, but that this tendency to exaggerate did not 
obviate the existence of PTSD.  The diagnoses were PTSD, 
chronic, mild; dysthymia, secondary to PTSD and; a GAF score 
of 75.

The medical evidence also includes the record of a 1998 
hospitalization.  At the end of August 1998, the veteran was 
admitted to the hospital because he was very angry and said 
he wanted to hurt one of his co-workers.  On examination, the 
veteran was alert and oriented and in no acute distress.  His 
mood was euthymic and his affect was full.  His thought 
process was linear and logical.  His insight and judgment 
were poor.  He was cognitively intact.  The patient was 
admitted to the psychiatric unit and was started on Depakote 
for mood stabilization, which he tolerated well.  In fact, he 
reported that the medications made him feel calmer and more 
in control and that he felt ready to return to work.  The 
veteran was discharged in early September 1998 with diagnoses 
of explosive personality disorder and PTSD.  He was assigned 
a GAF of 80.

The veteran underwent an additional VA examination in 
November 1999.  The veteran reported working full-time and 
denied any difficulty functioning on the job due to his PTSD 
symptoms.  He also reported continuing with his landscaping 
job in his spare time and that this activity helped keep him 
busy and distracted, as well as providing additional income.  
The veteran continued to live with his wife and three 
children, but reported tension with his wife because of his 
irritability, flashbacks, and nightmares.  He reported a 
generally positive relationship with his three children, but 
his wife stated he had engaged in a physical confrontation 
with one son.  The veteran did report that he felt his 
children avoided him and mocked him because of their 
perception that he was obsessed with Vietnam, so he spent 
most of his evenings either watching television or doing 
paperwork associated with his landscape business.  The 
veteran reported that he continued to travel to Las Vegas 
once a year with his family, but reported no ongoing 
friendships, no hobbies and no involvement with any social or 
recreational organizations.  The veteran stated that he 
continued to experience nightmares, flashbacks, intrusive 
thoughts, sleep disturbance, startle effect, irritability, 
uncontrolled anger, hypervigilance, anxiety and avoidance 
symptoms.  His wife also reported that she believed the 
veteran had short-term memory problems.

On examination, the veteran was punctual, appropriately 
groomed, alert and oriented.  His affect was appropriate with 
dysphoric mood.  He denied suicidal ideation, plan or intent.  
He exhibited anger when discussing his place of employment.  
Thought content was devoid of psychotic symptoms but did 
reflect mild paranoia ideations.  The veteran's speech was 
within normal limits in terms of rate, rhythm, tone and 
volume.  His cognitive functions appeared intact with memory 
appearing to be within normal limits.  His judgment was 
variable and his insight was poor.  Psychiatric testing 
revealed average memory in all spheres which was inconsistent 
with the wife's report that the veteran had issues with 
short-term memory.  Psychiatric testing also revealed massive 
over-reporting of symptoms which was dissonant with the 
patient's interview presentation.

In summary, the examiner stated that while the veteran 
appears to have achieved vocational stability, his 
functioning appears to be marginal, moderately stressful and 
serving a defensive function in terms of maintaining two 
jobs.  The veteran has maintained a marriage and family for 
over 30 years, but his anger, irritability, PTSD symptoms and 
suspiciousness have taken a significant emotional toll on his 
wife and children.  It appears that the chronicity of the 
veteran's symptoms, including his PTSD, has resulted in 
further decline in his social and emotional function with no 
indication of cognitive decline.  The diagnoses were PTSD and 
dysthymic disorder with a GAF of 60-65 being assigned.

The veteran underwent a VA fee-based examination in August 
2002.  He reported almost daily flashbacks and nightmares, 
insomnia, anger, and depression.  On physical examination, 
the veteran was well groomed and maintained minimal personal 
hygiene.  He was alert to person, place and time.  His memory 
was grossly intact and he was able to recall three out of 
three objects.  He had some difficulty concentrating at times 
and had some ritualistic behavior such as checking doors and 
windows.  There was no evidence of acute panic attacks but he 
had irritability, depression, outbursts of anger, sleep 
impairment and impaired impulse control.  He was emotionally 
unstable.  He reported occasional auditory hallucinations of 
people calling his name and feeling paranoid ideations at 
times.  The veteran was diagnosed with PTSD and assigned a 
GAF of 55 due to PTSD symptoms of intensive, recurrent 
memories and nightmares, morbid outlook, restricted affect, 
decreased concentration and insomnia, increased startle 
response, anger outbursts and paranoia.  The examiner stated 
that the veteran displayed moderately severe symptoms of PTSD 
which have lead to significant anxiety, depression and 
difficulty with interpersonal relationships and avoidance of 
people.

The record shows that the veteran underwent a private 
psychological evaluation on June 21, 2002.  He reported 
having a violent temper, sleep difficulties and flashbacks.  
He reported that he lived with his wife and one child.  On 
examination the veteran's grooming and hygiene were adequate, 
he was appropriately dressed, his speech was understandable 
and he exhibited tremors.  The veteran's spouse reported that 
the veteran would see shadows and voices telling him to kill 
people.  The veteran was anxious and agitated during testing, 
but he was oriented to self, time and location.  He appeared 
to have difficulty with empathy or seeing things from the 
other point of view.  In summary, the examiner stated that 
the veteran was able to feed, bathe and groom himself but 
that he did not have friends and rarely went out by himself.  
He stated that while the veteran had symptoms that qualified 
him for the diagnosis of PTSD, there were also features that 
seemed consistent with an organic personality disorder.  A 
GAF score of 40 was reported. 

A May 2003 letter from Susan Houston, Staff Psychologist at 
the VA Healthcare System notes that the veteran is no longer 
able to work.  She stated that his increased irritability and 
anxiety led to a greatly reduced ability to manage stress so 
he retired from his job.  She stated that the veteran was 
totally disabled and not able to function socially other than 
occasional visits with family members.  She stated that it 
was her belief that the veteran was permanently and totally 
disabled by his PTSD.  An April 2005 letter from Susan 
Houston again states that the veteran is not able to work or 
function socially due to his PTSD and repeated the 
contentions expressed in her May 2003 letter.  At his May 
2005 Board hearing, the veteran testified that he experienced 
anger outbursts, isolation, irritability, and some visual and 
auditory hallucinations.  

Based on a review of the record over the time period covered 
by the appeal, the Board concludes that as of the time of the 
June 21, 2002, private examination, the veteran was 
exhibiting PTSD symptoms which more nearly approximate the 
criteria for a 100 percent schedular rating.  Although not 
determinative by itself, the Board notes that a GAF score of 
40 was assigned at that time.  Such a GAF score is suggestive 
of some impairment in reality testing and is more compatible 
with the more severe symptoms listed among the criteria for a 
schedular 100 percent rating.  The Bord therefore concludes 
that a 100 percent schedular rating is warranted effective 
June 21, 2002. 

However, prior to June 21, 2002, the PTSD symptomatology, 
while productive of significant impairment, did not reach the 
level of impairment contemplated by a 100 percent rating.  
Prior to this date, the Board finds that the 70 percent 
rating assigned by the RO is proper.  The veteran did suffer 
from  nightmares, sleep impairments, flashbacks, 
withdrawal/social isolation, anger, irritability, some visual 
and auditory hallucinations, and suspiciousness.  However, 
the hallucinations did not appear to be persistent, and there 
was no indication of disorientation to time or place, nor was 
there memory loss for the names of close relatives or his own 
name.  The Board also finds that the veteran's GAF scores 
prior to June 21, 2002, ranging from the 50's to 
approximately 80, also support a finding that the degree of 
impairment prior to that date were adequately reflected by a 
70 percent ratings.  There is no question that the PTSD 
resulted in significant impairment, both socially and 
occupationally, prior to June 2, 2002.  However, the Board is 
compelled to conclude that the preponderance of the evidence 
is against a finding that the schedular criteria for a 100 
percent rating were met prior to that date.  The 70 percent 
rating which that RO has assigned back to 1996 appears to 
more than adequately reflect the degree of such impairment.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable determination than set forth in this decision.


ORDER

Entitlement to a 100 percent rating for PTSD is warranted, 
effective June 21, 2002.  To that extent, the appeal is 
granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


